Exhibit 10.2

THIRD LOAN MODIFICATION AGREEMENT

This Third Loan Modification Agreement (this “Agreement”) is effective as of the
4th day of December, 2006 by and between 1-800 CONTACTS, INC. (“Borrower”) and
ZIONS FIRST NATIONAL BANK (“Lender”).

Recitals

A.            Borrower executed and delivered to Lender that certain Promissory
Note (Reducing Revolving Line of Credit) dated February 27, 2004 in the original
principal amount of $28,000,000.00, and increased by the Second Loan
Modification Agreement dated December 30, 2005 to the commitment amount of
$40,000,000.00 (the “Note”).

B.            In connection with the Note, Borrower executed and delivered to
Lender a Restated Loan Agreement dated February 27, 2004, as modified by that
certain Loan Modification Agreement dated June 25, 2004, and the Second Loan
Modification Agreement dated December 30, 2005 (the “Loan Agreement”).

C.            Borrower has requested that Lender modify certain terms and
conditions contained in the Loan Agreement and Lender has agreed to such
increase and modifications provided, among other things, Borrower executes and
delivers this Agreement to Lender.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Loan Agreement is hereby modified as
follows:

1.             Except as otherwise expressly provided herein, terms assigned
defined meanings in the Loan Agreement shall have the same defined meanings in
this Agreement.

2.             The definition for “Maximum Available Advance Amount” contained
in Section 1.1 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

“Maximum Available Advance Amount” means the commitment amount of $40,000.000.00
or as reduced pursuant to Section 2.2.

3.             The definition for “Prime Rate Applicable Margin” contained in
Section 1.1 of the Loan Agreement is hereby deleted in its entirety and replaced
with the following:

“Prime Rate Applicable Margin” means minus one percent (-1.00%) until the rate
changes pursuant to the terms of the Promissory Note, and thereafter:

a.             If the Maximum Leverage Ratio is greater than or equal to two
(2.0), minus seventy-five hundredths percent (-0.75%).

b.             If the Maximum Leverage Ratio is greater than or equal to one
(1.0) but less than two (2.0), minus one percent (-1.00%).

c.             If the Maximum Leverage Ratio is less than one (1.0), minus one
and twenty-five hundredths percent (-1.25%).

4.             The definition for “Promissory Note” contained in Section 1.1 of
the Loan Agreement is hereby deleted in its entirety and replaced with the
following:


--------------------------------------------------------------------------------




 

“Promissory Note” means the Replacement Promissory Note (Revolving Line of
Credit) to be executed by Borrower pursuant to Section 2.3 Promissory Note in
the form of Exhibit A hereto, which is incorporated herein by reference, and any
and all renewals, extensions, modifications, and replacements thereof.

5.             The first paragraph of Section 2.2 of the Loan Agreement is
hereby deleted in its entirety and replaced with the following:

2.2           Nature and Duration of Loan

The Loan shall be a revolving loan payable in full upon the dates and upon the
terms and conditions provided in the Promissory Note.  Borrower may, at its
option, reduce the Maximum Available Advance Amount of the Loan by providing
written notice to Lender and paying any and all amounts owing to Lender above
the reduced Maximum Available Advance Amount.  Lender and Borrower intend the
Loan to be in the nature of a line of credit under which Borrower may repeatedly
draw and repay funds on a revolving basis in accordance with the terms and
conditions of this Loan Agreement and the Promissory Note.  The right of
Borrower to draw funds and the obligation of Lender to advance funds shall not
accrue until all of the conditions set forth in Section 4, Conditions to Loan
Disbursements, have been fully satisfied, and shall terminate:  (i) upon
occurrence of an Event of Default, (ii) upon written notice from Borrower to
Lender of termination of the Loan, or (iii) upon maturity of the Promissory
Note, unless the Promissory Note is renewed or extended by Lender, in which case
such termination shall occur upon the maturity of the final renewal or extension
of the Promissory Note.  Upon such termination, any and all amounts owing to
Lender pursuant to the Promissory Note shall thereupon be due and payable in
full.

6.             Borrower shall pay Lender a facility fee of $30,000.00 and legal
expenses incurred of $745.00 concurrent with the execution of this Agreement and
a facility fee of 0.15% of the Maximum Available Advance Amount then in effect,
if any, on June 1, 2007 and June 1, 2008.

7.             Except as expressly modified by this Agreement, all other terms
and conditions of the Loan Agreement shall remain in full force and effect.

Dated this 4th day of December, 2006.

1-800 CONTACTS, INC.

 

 

 

By:

 

 

 

Robert G. Hunter, Chief Financial Officer

 

 

 

 

ZIONS FIRST NATIONAL BANK

 

 

 

By:

 

 

 

 

 

Title:

 

 

2


--------------------------------------------------------------------------------